Citation Nr: 1419224	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disorder, prior to November 5, 2008.

2.  Entitlement to a rating in excess of 30 percent for a left shoulder disorder, since November 5, 2008.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1950 to April 1962.

These matters come to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which continued a 20 percent rating for a left shoulder disability.  During the pendency of the appeal the RO issued a November 2008 rating decision which granted an increased rating of 30 percent for a left shoulder disability effective November 5, 2008. 

As this did not constitute a full grant of all benefits possible, and as the Veteran did not withdraw his claim, the appeal regarding each stage of the evaluation remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2011 a Board hearing was held before the undersigned at the RO; a transcript of the hearing is associated with the claims file. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has specifically addressed the impact of his left shoulder disability on his occupational functioning, a claim for TDIU must be inferred as part and parcel of the increased rating claims.  

This appeal was previously before the Board in August 2011.  The Board remanded the claim so that the Veteran could receive corrective notice, treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left shoulder disability has been manifested by limitation of motion in abduction to approximately 25 degrees from the side, with functional impairment due to pain, weakness, and lack of endurance.

2.  The Veteran had two years of post-high school education, with additional mechanic classes, and was employed throughout his life as an auto mechanic.

3.  The Veteran was service-connected residuals of a left shoulder injury (30 percent), residuals of fractured left tibia and fibula (20 percent), lumbosacral strain (10 percent), left foot callosities (10 percent), hemorrhoids (noncompensable), tinea pedis (noncompensable), and hammer toes (noncompensable).  He has a combined 60 percent rating, due to orthopedic disabilities.

4.  Due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment since March 19, 2010.


CONCLUSIONS OF LAW

1.  Prior to November 5, 2008, the criteria for assignment of an increased 30 percent evaluation, but no higher, for residuals of a left shoulder injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

2.  Since November 5, 2008, the criteria for assignment in excess of a 30 percent evaluation, for residuals of a left shoulder injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 , 4.3, 4.10, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  November 2007, May 2008, and October 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; he has standard retirement benefits.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been conducted; as the examiners made all required findings and expressed requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's May 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.  Under Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the minor extremity warrants a 20 percent evaluation.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, Code 5201.  The Veteran is noted to be right handed, and so the left arm is his "minor" extremity.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran filed an informal claim for an increased rating for his left shoulder disorder in October 2007.  

VA treatment records reveal that in January 2007 the Veteran complained of left shoulder pain for the prior 15 years, but with an increase in pain in the past six months.  In October 2007, the Veteran stated that he had been able to tolerate his left shoulder pain in the past, but that his pain was now increasing.  Physical examination revealed decreased range of motion, pain, and crepitus.  A neurological review was normal.  

September 2007 x-rays of the left shoulder revealed glenohumeral joint space narrowing, spurring, and subchondral cyst with sclerosis to the articular margin of the humeral head and glenoid.  Additional degenerative changes were seen to the AC joint, along with narrowing of the rotator cuff.  

A November 2007 orthopedic consultation noted the Veteran is right-handed.  He complained of left shoulder and left wrist injuries.  His left wrist injury involved a fracture resulting in malunion.  He had decreased left shoulder range of motion, particularly external rotation, forward flexion and abduction.  X-rays were reviewed and noted to show "severe migration of the humerus."

In February 2008, the Veteran was afforded a VA examination.  The examiner noted that a November 2007 MRI revealed marked arthritis of the left shoulder, and marked rotator cuff injury with torn muscles and tendons.  There are loose bodies in the shoulder joint.  He denied flare-ups, lack of endurance, incoordination, or excess fatigue.  He endorsed steady pain.  On physical examination, he had AC joint tenderness.  He had flexion and abduction from zero to 70 degrees with marked pain and no further motion.  Adduction was from zero to 10 degrees with pain.  He had no external rotation, and about zero to 45 degrees of internal rotation.  He had crepitation on limited motion of the shoulder.  He had no resistive strength, and with limited repetitive motion there is no change in range of motion, coordination, fatigue, weakness, and endurance or pain level. 

In April 2008, the Veteran filed a notice of disagreement with the March 2008 rating decision which continued a 20 percent rating for his left shoulder.  He stated that during his February 2008 VA examination, the examiner did not use a goniometer to determine the range of motion of his left shoulder.  He indicated that therefore, the examination was inadequate. 

In May 2008, the Veteran's employer noted that the Veteran had worked for many years as a mechanic, but that he recently noticed the Veteran had "lots of difficulty performing his normal work duties.  It has gotten to the point that he is asking for help to get out of customers cars that he is working on and most times when he is sitting or bending down he needs help."  The employer noted that the Veteran used to be able to perform heavy duty work, but that he recently needed to be limited to "extremely light duty jobs."

The Veteran's treating VA physician provided a letter to the VA in August 2008.  The VA physician noted the Veteran suffered from progressive deterioration of the joint with progressive pain.  The Veteran was then working part-time as an auto mechanic.  He had pain and severe restriction in the left shoulder range of motion, which did not allow him to move within the vehicles he is working on as needed.  The VA physician noted that the November 2007 orthopedic examination showed significant abnormalities.  "His MRI revealed remarkable severe changes in the bony joint proper as well as the ligamentous soft tissues.  Examination today reveals a severe reduction in range of motion: abduction only 20 degrees, significant decrease in internal and external rotation."  He also has "remarkable crepitus."

In November 2008, the Veteran was afforded an additional VA examination.  The examiner noted that the Veteran was asked to remove his shirt to undergo the examination, and that the Veteran used his right arm and shoulder to remove his shirt while his left arm and shoulder remained held at his side.  On physical examination, the Veteran had very little shoulder muscle mass bilaterally.  Passive motion included 90 degrees of flexion, 80 degrees of abduction, and 10 degrees of external rotation.  Active motion revealed forward flexion to 60 degrees, abduction to 30 degrees and no external rotation.  His motor strength was decreased on the left side.  He was also noted to have severe bony deformity of the left wrist secondary to an old fracture.  "Repetitive motion of the left shoulder was done and there was no additional loss of motion but there was an increase in pain.  There was no weakness, fatigability or incoordination."  He was assessed with left shoulder rotator cuff tear, degenerative joint disease and mild adhesive capsulitis.  "His left shoulder is essentially useless now due to the pain, weakness and loss of motion.  As documented it gives him significant problems in work."  He remained independent with activities of daily living.

In a November 2008 rating decision, the RO increased the Veteran's rating for his left shoulder to 30 percent, effective November 5, 2008 (date of the VA examination).  In April 2009, the Veteran stated that he originally filed a claim for his left shoulder in October 2007, and that he wanted "retro back" to his original effective date.

In May 2011, the Veteran testified at a Board hearing that he believed that his left shoulder warrants a higher rating because he unable to lift his left arm up, which affected his ability to work on cars.  He was informed that he either needed to quit his auto mechanic job or he would be fired.  So he had to stop working due to his left arm and shoulder in March 2010.  He also reported that he can no longer ride his motorcycle.  He also stated that his left shoulder symptoms had increased since his last examination which resulted in his increased 30 percent rating.  He stated that his physicians had indicated that he needed a total shoulder replacement, but that he was scared to have such a significant surgery.  He reported that he is still able to move his left arm, but that it is painful.  He also affirmed his opinion that he was not able to work as a result of his service-connected disabilities, particularly his left shoulder disorder.

In December 2011, the Veteran was afforded an updated VA examination.  The examiner noted that he had left shoulder pain with limitation of motion and very little use of the shoulder joint.  A recent MRI revealed tears of multiple muscles in the rotator cuff.  He was noted to have a service-unrelated injury in a motorcycle accident in the 1980s, with "a severe displaced fracture of the left wrist, which allows very little use of the left hand."  Using a goniometer, his left shoulder flexion was from zero to 70 degrees, with objective pain at zero.  His left shoulder abduction was from zero to 30 degrees, with objective pain at zero.  The Veteran was able to perform three repetitions of range of motion testing, which resulted in no additional loss of range of motion.  The examiner noted that the Veteran had ankylosis of the glenohumeral articulation with abduction limited to between 60 and 25 degrees.  The Veteran underwent several tests for rotator cuff problems, and had positive findings for all tests.  He denied a history of recurrent dislocation or surgery.  The examiner noted the Veteran's left wrist was deformed and had ankylosis with loss of dexterity of the left hand.  In an August 2012 addendum opinion, the examiner noted that the Veteran would not be equally well-served by amputation or prosthesis.

In July 2013, the Veteran argued that he did not like his most recent VA examination because the examiner had moved his arm to the full extent of his motion, instead of measuring where the Veteran was able to move his arm on his own. 

The Board finds that the Veteran's left shoulder symptoms most closely approximate the criteria for a 30 percent rating under Code 5201 throughout the appellate period.  Treatment records clearly demonstrate an increase in pain complaints in 2007, and limited motion is reported by all examiners and subjectively by the Veteran.  While flexion is consistently in excess of 25 degrees from the side, abduction is just as consistently reduced to approximately that amount.  Abduction was to 20 degrees in August 2008 and to 30 degrees in November 2008 and December 2011.  Further, the Veteran has competently and credibly reported that due to ongoing pain with use and a lack of strength and endurance, his actual functional limitation is magnified.  Doctors note objective signs of pain with use throughout all planes of motion.  The Board finds the degree of actual functional impairment shown most closely reflects the criteria for a 30 percent evaluation for the entirety of the period on appeal.

The Board notes that a February 2008 examination showed ranges of motion in excess of those cited above.  However, the Veteran has argued that such are not valid, as no goniometer was used, as is required.  38 C.F.R. § 4.46.  The Board must agree, as the examiner cites an approximation of motion for internal rotation that is consistent with the Veteran's allegation. 

Possible application of Code 5200, for ankylosis, has been considered, as that would permit a higher, 40 percent evaluation.  However, as the evidence consistently shows that the Veteran does retain motion of the limb, a finding of ankylosis is contradicted.  Further, while the December 2011 VA examiner did indicate some ankylosis, such is greater than 25 degrees from the side, and would not merit a yet higher rating.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Schedular criteria are adequate; the Veteran complains of limited motion, and actual functional impairment due to pain, weakness, and lack of endurance.  Such are fully encompassed by Code 5201, particularly when applied through the prism of the DeLuca factors.  No further discussion of extraschedular evaluation is required; the January 2013 Director's discussion of 38 C.F.R. § 3.321 is not binding and need not be discussed.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16 (b).

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a).  The Veteran is service-connected for residuals of a left shoulder injury (30 percent), residuals of fractured left tibia and fibula (20 percent), lumbosacral strain (10 percent), left foot callosities (10 percent), hemorrhoids (noncompensable), tinea pedis (noncompensable), and hammer toes (noncompensable).  He has a combined 60 percent rating; all the compensable ratings are due to orthopedic disabilities.  The callosities, a skin condition, are secondary to the leg fracture, and are considered part of that disability.  38 C.F.R. § 3.310(a).  Regulations provide that in such cases, the orthopedic disabilities are counted as a single condition.  38 C.F.R. § 4.16(a)(3).  Therefore, the Veteran meets the threshold Schedular requirement of a single disability rated 60 percent disabling.  

The Board notes that at the time of the August 2011 remand, the Veteran did not meet such requirements for the entirety of the appellate period, and referral to the Director of the Compensation and Pension Service was directed.  The Director returned a negative decision in January 2013. The Board will now review the matter de novo.

At the December 2011 VA examination, the examiner noted that the Veteran's left shoulder condition, and his other service-connected disabilities, impacted his ability to work.  "With regard to the Veteran's lumbar condition, left leg condition, left hammertoe, residual left leg scar, and left shoulder condition: the Veteran is unable to engage in any manual labor, such as repetitive lifting, bending, standing or walking for prolonged periods."  With regard to purely sedentary employment, the Veteran's left shoulder would not interfere with this type of employment.

The Veteran provided a TDIU claim form where he indicated that his left shoulder prevented him from following any substantially gainful employment.  He stated that he last worked full time on March 19, 2010.  When listing his employment in the past five years, the Veteran reported he worked as an auto mechanic from 1996 to 2010.  He indicated he had two years of education past high school and had taken numerous automotive classes between 1965 and 2009.  He denied a history of hospitalizations for his left shoulder.  His last employer also provided a statement for his TDIU claim.  The employer noted that the Veteran worked as an auto mechanic from 1996 to March 2010.  He was terminated from this employment because he "could no longer perform normal duties."  As was noted in the Veteran's May 2008 statement, the Veteran was having tremendous difficulty at work even then.

The evidence of record is clear that heavy manual labor is proscribed for this Veteran.  His left shoulder alone makes any such difficult, and the impact is magnified and rises to the level of impossible when his additional service-connected disabilities are considered.  While sedentary employment would be possible given his service-connected disabilities, from a functional standpoint, such is not true from a practical standpoint.  The Veteran was worked solely as a mechanic for many years.  His skill set is limited, and retraining is unlikely.  He lacks documented clerical, math, or computer skills which would be vital to any modern sedentary employment.

The Board therefore finds that the Veteran is entitled to TDIU.


ORDER

Entitlement to an increased rating of 30 percent, and no higher, for left shoulder disability prior to November 5, 2008, is granted.

Entitlement to a rating in excess of 30 percent for left shoulder disability since November 5, 2008, is denied.

Entitlement to extraschedular TDIU is granted.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


